Title: To George Washington from Friedrich Wilhelm Ludolf Gerhard Augustin, Baron [von] Steuben, 18 February 1781
From: Steuben, Friedrich Wilhelm Ludolf Gerhard Augustin, Baron [von]
To: Washington, George


                        
                            Sir
                            Chesterfield Court House 18th Feby 81
                        
                        Our affairs to the Southward become every day more Critical, Since I had the Honor of Writing Your Excellency
                            the Inst., I have Recd a Letter from Genl Greene advising me that a Variety of circumstances had combined to oblige him to
                            retire towards the frontiers of Virginia; his letter is dated Guildford Court House, Midway between Salisbury, &
                            Hillsboro, marked in the Map New Gordon Meeting house, Cornwallis was at the Moravian Towns. This morning the Governor
                            informed me of a Report, that Cornwallis was the 14th Inst., on the Roanoke, that Genl Morgan was in his Front, and
                            General Greene in his Rear. In Consequence of this all the Melitia of the Frontier who have Arms, are order’d to Join Genl
                            Greene immediately.
                        I am afraid the number will be small, few except the Rifle men having Arms.
                        I had positively determined that the detachment of 400 Men should march from hence the 25th, but such is the
                            difficulty of clothing them that I fear it will be the last of the month before I can get them off.
                        The Enemy still keep their position at Portsmouth. Genl Muhlenberg is with 150 Militia a towards Suffolk, and
                            a two detachments of 200 Men each are at Cabbin Point, and Sandy Point to cover the Communication
                            across the River, as Genl Nelson has 800 Men on the Other side.
                        A few days since 24 Sail of Vessels  two frigates, said to be sent to View  reinforcement,  of their Vessels are in Elizabeth as nigh Portsmouth as
                            possible.
                        The day before yesterday Genl Nelson advised me of the arrival of three  at Buck, near Hampton Road One 64 Gun Ship, & two Frigates, I immediately dispatched Captn
                                De Pontair with a letter to the Commanding Officer, to acquaint him with our situation, and know
                            his intentions.
                        I have also sent Col.  Engineer, & Colo. Harrison of the Artillery, to put
                            in order a Battery on York River; That in case a superior force of the Enemy should arrive, we may be able to afford the
                            french Vessells some protection.
                        General Weedon I ordered to Fredricksberg to form two Regiments of Militia, ready to cover the Battery in
                            case of need.
                        I am making what little preparation can be made here, for an Enterprize against Portsmo. provided the French
                            Vessels should be able to secure our movments, but of this I can say nothing till I hear from Monsr
                            Tolly who commands them.
                        My Situation is really very embarrassing. Genl Greenes whole dependance is on this State, Arnolds invasion
                            had already retarded the Drafts for the new Army, and now, in the moment I was in expectation of its taking place; the
                            approach of Cornwallis occasions the Militias, being called out, and this puts a total stop to the Drafts. I do not learn
                            that Maryland is  than this State.
                        If Cornwallis should continue to  as rapidly as he has done; or if  receive a reinforcement of 1500 Men 
                                illegible I fear this State will not make much more Resistance
                            than North, Carolina has done: every thing is totally in Confusion, the State is
                                destitute of Arms, and by bad Management, of almost every thing else necessary
                            for their defence.
                        The executive power is so confined, the governor has it not in his power to  me 40
                            Negros to work at Hoods.
                        In part My Dear General I fear that without some speedy assistance, our affairs in this
                            Quarter will go very badly.
                        I have submitted to the Governor whether it would not be proper to remove the
                                Prisoners from Charlottes Ville. I am with the highest sentiments of Respect & Esteem Your
                            Excellency’s Most Obedient Humble Servant
                        
                            Steuben
                            Maj. General
                        
                    